DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unagami et al. “Unagami” US 2014/0250183 in view of Ko et al. “Ko” US 2015/0281116.


a wireless communication circuit configured to communicate with a server (Figure 31); 
a memory configured to store instructions; and at least one processor electrically connected to the wireless communication circuit a display and the memory (Figure 4), wherein the at least one processor executes the stored instructions to:
transmit, to the server, user information for registering a user account in the server (the mobile sends a username/password to the server to register/authenticate; Paragraphs 104 and 271); 
transmit hub identifiable information to the server, using the wireless communication circuit to add the hub identifiable information corresponding to a hub to the user account registered in the server, the hub being a device that connects the electronic device with the server (mobile obtains a gateway device ID (hub information) in order to register the GW terminal on the management apparatus.  The mobile then sends this to the management apparatus; Paragraphs 271-272.  Figure 22 and 31-32 show a mobile terminal connected to the gateway (hub) and server.  Thus the hub connects the device with the server.); 
obtain a plurality device identifiable information corresponding to a plurality of Internet of things (IoT) devices (Figure 6 step s1002 and s1003 show the mobile obtaining device ID corresponding to the home appliance (IOT device; Paragraphs 105-107.  Further there are a plurality of IOT/appliances; Paragraphs 79, 85, 176);

transmit first device information corresponding to the selected IoT device to the server to add the device identifiable information to the user account registered in the server (Figure 6 step s1002 and s1003 show the mobile obtaining device ID corresponding to the home applicant (IOT device; Paragraphs 105-107.  The system includes a plurality of home appliances; Paragraph 79.  After the user makes the selection, the information regarding the IoT device is sent; Paragraphs 187-189).
Unagami does not expressly disclose the at least part of the device identifiable information added to the user account is used such that the hub corresponding to the hub identifiable information added to the user account and the plurality of IoT devices corresponding to the at least part of the device identifiable information are paired with each other.  However, Ko teaches a connection (i.e. pairing) between a sensor node (IoT) and the gateway (hub) is established using an ID of the sensor node; Paragraphs 58 and 70.  This connection is based on the information in the managing server; Paragraph 59.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Unagami to include using the information in the server to pair the IoT devices and the hub as taught by Ko.


	Regarding claim 2, Unagami teaches obtaining at least one serial number in the device ID information and obtaining the device ID using the obtained serial number (the various IDs, device ID and user ID are unique IDs to identify a user and a device (i.e. serial number which is defined as a unique identifier for a particular device); Paragraph 90.  Paragraphs 106-107 further disclose the relationship between the unique IDs).

	Regarding claim 3, Unagami does not disclose a camera to obtain an image corresponding to a bar code including the device ID and obtain a device ID using the image. However, Ko teaches the use of a camera to capture an image of a QR code to obtain device information; Paragraphs 62-65.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Unagami to obtaining device ID using an obtained image as taught by Ko.
	One would be motivated to make the modification such that the device can scan a QR code to obtain identifier information of the particular sensor/device as taught by Ko; Paragraphs 62-65.

	Regarding claim 4, Unagami teaches an IoT device can be a refrigerator; Paragraph 90.

	Regarding claim 5, Unagami teaches the wireless circuit communicates with the server using Bluetooth or ZigBee; Paragraph 241.

	Regarding claim 6, Unagami teaches dentifying the hub information and when the result indicates there is no hub ID information added to the account, output a message to the display to transmit the hub ID information to the server (when the gateway terminal has not been registered on the apparatus, transmitting a registration request including the GW device ID to the server for registering the terminal; Paragraphs 269 and 272-277 and Figure 31.  The mobile includes a display; Paragraph 91 and Figure 4).

	Regarding claims 7 and 8, Unagami does not disclose identifying the hub information added from the server and when the result indicates there is hub ID information, output to the display a message for making a request for user input to selected a piece of ID information and transmit to the server the piece of hub ID information selected.  However, Ko teaches displaying a list of gateways received by accessing the server and transmitting information on the selected gateway tot eh server; Paragraphs 65-68 and Figure 3.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Unagami to selected hub ID information to output to the display and transmit to the server as taught by Ko.


Regarding claim 9, Unagami teaches a server comprising: 
a wireless communication circuit configured to communicate with an electronic device (Figure 31); 
a memory configured to store instructions; and at least one processor electrically connected to the wireless communication circuit and the memory, wherein the at least one processor executes the stored instructions to:
receive user information from the external device and registering a user account (the mobile sends a username/password to the server to register/authenticate; Paragraphs 104 and 271); 
receive hub identifiable information from the electronic device, using the wireless communication circuit, wherein the hub is a device connecting the device with the server and adding the hub identifiable information corresponding to a hub to the user account (mobile obtains a gateway device ID (hub information) in order to register the GW terminal on the management apparatus.  The mobile then sends this to the management apparatus; Paragraphs 271-272.  Figure 22 and 31-32 show a mobile terminal connected to the gateway (hub) and server.  Thus the hub connects the device with the server.); 
receive device identifiable information corresponding to a plurality of Internet of things and add it to the user account (IoT) devices (Figure 6 step s1002 and s1003 show the mobile obtaining device ID corresponding to the home applicant (IOT device; 
the device identifiable information indicates at least one IoT device selected by the external device (a screen image is displayed on the device asking whether or not to share applicant (IOT) information.  The user then provides an input to share the appliance information; Paragraphs 187-189).
Unagami does not expressly disclose the at least part of the device identifiable information added to the user account is transmitted and used such that the hub corresponding to the hub identifiable information added to the user account and the plurality of IoT devices corresponding to the at least part of the device identifiable information are paired with each other.  However, Ko teaches a connection (i.e. pairing) between a sensor node (IoT) and the gateway (hub) is established using an ID of the sensor node; Paragraphs 56-58 and 70.  This connection is based on the information in the managing server; Paragraph 59.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Unagami to include using the information in the server to pair the IoT devices and the hub as taught by Ko.
	One would be motivated to make the modification such that a connection can be established between the gateway (hub) and the sensor (IoT) as taught by Ko; Paragraphs 58-60.

Regarding claim 10, Unagami does not teach transmitting hub information in response to a request by the external device.  However, Ko sending a request to the 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Unagami to transmit hub ID information to in response to a request as taught by Ko.
	One would be motivated to make the modification such that the device can select a gateway associated with the sensor as taught by Ko; paragraphs 65-68.

Regarding claim 11, Unagami teaches when the hub information is not present, make a request for the hub information to the external device (when the gateway terminal has not been registered on the apparatus, transmitting a registration request including the GW device ID to the device; Paragraphs 269 and 272-277 and Figure 31.  The mobile includes a display; Paragraph 91 and Figure 4).

Regarding claim 12, Unagami does not teach requesting to select one of the hub ID information.  However, Ko sending a request and displaying a list of gateways received by accessing the server and transmitting information on the selected gateway to the server; Paragraphs 65-68 and Figure 3.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Unagami request the device to select one of a hub ID information as taught by Ko.


Regarding claim 13, Unagami teaches an IoT device can be a refrigerator; Paragraph 90.

Regarding claim 14, Unagami teaches various wireless systems such as wi-fi 802.11, zigbee, Bluetooth; Paragraphs 240-242).

Regarding claim 15, Unagami teaches communicating with the IoT devices using wireless circuits; Paragraphs 240-242 and Figure 25.

Regarding claim 16, Unagami teaches a smart home system comprising:
A hub (gateway), server (management apparatus) and electronic device (mobile); Figure 31 
transmit, to the server, user information for registering a user account in the server (the mobile sends a username/password to the server to register/authenticate; Paragraphs 104 and 271); 
obtain and transmit hub identifiable information to the server to add the hub identifiable information to a user wherein the hub connects the electronic device with the server (mobile obtains a gateway device ID (hub information) in order to register the GW terminal on the management apparatus.  The mobile then sends this to the management apparatus; Paragraphs 271-272.  Figure 22 and 31-32 show a mobile 
obtain device identifiable information corresponding to a plurality of Internet of things (IoT) devices (Figure 6 step s1002 and s1003 show the mobile obtaining device ID corresponding to the home applicant (IOT device; Paragraphs 105-107); 
transmit at least part of the device identifiable information to the server to add the device identifiable information to the user account registered in the server (Figure 6 step s1002 and s1003 show the mobile obtaining device ID corresponding to the home applicant (IOT device; Paragraphs 105-107.  The system includes a plurality of home appliances; Paragraph 79); and
the device identifiable information indicates at least one IoT device selected by the external device (a screen image is displayed on the device asking whether or not to share applicant (IOT) information.  The user then provides an input to share the appliance information; Paragraphs 187-189).
Unagami does not expressly disclose the at least part of the device identifiable information added to the user account is used such that the hub corresponding to the hub identifiable information added to the user account and the plurality of IoT devices corresponding to the at least part of the device identifiable information are paired with each other.  However, Ko teaches a connection (i.e. pairing) between a sensor node (IoT) and the gateway (hub) is established using an ID of the sensor node; Paragraphs 58 and 70.  This connection is based on the information in the managing server; Paragraph 59.

	One would be motivated to make the modification such that a connection can be established between the gateway (hub) and the sensor (IoT) as taught by Ko; Paragraphs 58-60.
Unagami does not expressly disclose the at least part of the device identifiable information added to the user account is transmitted and used such that the hub corresponding to the hub identifiable information added to the user account and the plurality of IoT devices corresponding to the at least part of the device identifiable information are paired with each other.  However, Ko teaches a connection (i.e. pairing) between a sensor node (IoT) and the gateway (hub) is established using an ID of the sensor node; Paragraphs 56-58 and 70.  This connection is based on the information in the managing server; Paragraph 59.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Unagami to include using the information in the server to pair the IoT devices and the hub as taught by Ko.
	One would be motivated to make the modification such that a connection can be established between the gateway (hub) and the sensor (IoT) as taught by Ko; Paragraphs 58-60.

Regarding claim 17, Unagami teaches obtaining at least one serial number in the device ID information and obtaining the device ID using the obtained serial number (the 

	Regarding claim 18, Unagami does not disclose a camera to obtain an image corresponding to a bar code including the device ID and obtain a device ID using the image. However, Ko teaches the use of a camera to capture an image of a QR code to obtain device information; Paragraphs 62-65.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Unagami to obtaining device ID using an obtained image as taught by Ko.
	One would be motivated to make the modification such that the device can scan a QR code to obtain identifier information of the particular sensor/device as taught by Ko; Paragraphs 62-65.

Regarding claims 19-20, Unagami teaches communicating with the IoT through a low-power scheme (Bluetooth, ZigBee and other low power radio; Paragraph 241).

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
With respect to the priority date, all proper certified documents have been received.

The Examiner respectfully disagrees.  Unagami teaches in Figure 22 and 31-32 show a mobile terminal connected to the gateway (hub) and server.  Thus the hub connects the device with the server.  The claim language states the hub connects the electronic device with the server, however it is unclear what is actually meant by this.  Figure 2 of the Applicant’s invention does not show the Hub connecting a server in the sense of the hub relaying communications on behalf of the device to the server.  The device (140) does not need the hub to communicate with the server as shown from message 201.  Thus it isn’t completely clear what the meaning of “the hub being a device that connects the electronic device with the server” really is.  Thus, Unagami, as shown in Figures 22 31 and 32 properly reads on this limitation.
Applicant further argues the prior art does not teach the GW device ID is added “to the user registered in the server” because Unagami never teaches a server or a device ID added to the registered user account, but instead, Unagami teaches the GW device ID is obtained to register the gateway on the management apparatus.
The Examiner respectfully disagrees.  Broadly speaking, the term “Server” is a piece of hardware/software that provides data to other computers/devices on the network.  The management apparatus of Unagami collects and provides information to devices on the home network and thus is properly viewed as the claimed server.  
The terminal of Unagami obtains the ID of the gateway (i.e. hub identifiable information) and uses this to register the gateway on the management apparatus; Paragraphs 271-272.  The mobile transmitted the device ID with the registration 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDON M RENNER/Primary Examiner, Art Unit 2419